Per Curiam:

Upon a suggestion, in a petition for a rehearing, that the court had misapprehended the facts relating to the H. E. Brooks’ items in the Royston suspense account, referred to in the opinion, a rehearing was allowed upon the rulings of the district court in refusing to allow the contract and correspondence between H. E. Brooks and the mill company relating to those items to be read in evidence.
*1036Upon full argument and briefs, reviewing the testimony concerning these items, it appears that the books and accounts of the mill company and other evidence respecting these items were before the jury. The rejection of the contract and correspondence, even if admissible, does not appear to be prejudicial.
It is stated that the claims of Brooks for damages were not paid to him, as the entry in the suspense account would seem to indicate, but were losses incurred in filling contracts made by him for the sale of flour, in addition to the damages he claimed in the intervening petition in the bankruptcy proceedings. Whether such losses are covered by the contract providing for abatement on the notes need not be decided. Evidence was allowed of such alleged losses, and the whole matter was before the district court. It is not perceived how the letters and telegrams of Mr. Brooks insisting that his orders shall be filled and making claims for personal damages for failure to fill them tend to prove losses incurred by the mill company in filling the orders.
The views stated in the former opinion (Richolson v. Ferguson, ante, p. 105, 139 Pac. 1175) are adherred to.